                            Case 6:19-mj-06166-KGG Document 3 Filed 10/21/19 Page 1 of 3


AO 93 (Rev . 11 /1 3) Search and Seizure Warrant




                                              UNITED STATES DISTRICT COURT
                                                                             for the
                                                                      District of Kansas

                   ln the Matter of the Search of                                  )
              (Briefl.v describe 1he property to be searched                       )
               or identijj: the person by name and address)                        )
        Priority Express Mail Parcel bearing USPS Tracking Number                  )
                        "EJ114819835US" as further                                 )
                         described in Attachment A.                                )   FILED UNDER SEAL

                                                   SEARCH AND SEIZURE WARRANT
To :       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ _ _ _ _ District of                           Kansas
(idemijj, the person or describe the property to be searched and give its location):

       Priority Express Mail Parcel bearing USPS Tracking Number "EJ114819835US" as further described in Attachment A.




        I find that the affidavit(s), or any recorded testimony , c ,t;: r: ,:;.i) r r ,:1? 1Jk cause to search and seize the person or property
                                                                               0



described above, and that such search will reveal (identify the per.,·011 ,, -· Y-:: :.1f/,-,; ; 1,e fl l'iJper1y to be seized) :

       evidence of violations of Title 21 , United States Code, Se ction s4 ·1 (a )(i) (possession with intent to distribute a controlled
       substance) and/or Section 843(b) (unlawful use of a commu nications facility to facilitate the distribution of a controlled
       substance); and Title 21 , United States Code, Section 846 , (Conspiracy, including , but not limited to, controlled substances).




          YOU ARE COMMANDED to execute this warrant on or before                             Dc::r /;;-; 2-0 / 7
                                                                                                           (not to exceed 14 days)
        ~ in the daytime 6 :00 a.m . to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom , or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken .
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as requi red by law and promptly return this warrant and inventory to                 the Honorable Kenneth G . Gale
                                                                                                    (United States Magistrate Judge)

        0 Pursuant to 18 U.S.C. § 3103a(b ), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, w ill be searched or seized (check the appropriate box)
     0 for _ _ days (1101 to exceed 30) □ until, the facts justifying, the later specific date of


Date and time issued :


City and state :              Wichita , KS                                             The     norable Kenneth G. Gale, US Magistrate Judge
                                                                                                          Printed name and title
                           Case 6:19-mj-06166-KGG Document 3 Filed 10/21/19 Page 2 of 3


AO 93 (Rev. 11 / 13) Search and Seizure Warrant (Page 2)

                                                                           Return
Case No.:                                  Date and time warrant executed:                 Copy of warrant and inventory left with:
     ;). 9 OS-.5] s - ;JM~                        ,.,, /~ Ir'!     - IC. ob                     SJlcUp,,\J
Inventory made in the presence of:     ~ /
                               JjM'1~-/ HU, 1/rl'-L
Inventory of the property taken and name of any person(s) seized:


                                                                 wtTII                        996




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                  Executing officer ·s signature


                                                                            -   -   - --
                                                                                         /14uL    ~
                                                                                           ~ - - -- Printed
                                                                                                              / /J"Jm
                                                                                                   Slll/--de ~nd title
                                                                                                             nan1e
                                                                                                                                   / NJ/~~
                     Case 6:19-mj-06166-KGG Document 3 Filed 10/21/19 Page 3 of 3




                                          ATTACHMENT A


           United States Postal Service ("USPS") Priority Express Mail Parcel, bearing tracking

      number "EJl 14819835US" addressed to "Juan Jackson, 501 South A St., Arkansas City,

      KS 67005" with a return address of "Mike Thomson, 1296 N. Berkely Ave, San Bemadino,

      CA 92405" was mailed on September 30, 2019 from San Bemadino, CA Post Office

      92404. Further, this parcel weighs approximately 2 pounds 13 ounces and bears $49.10 in

      postage ("Subject Parcel"). The Subject Parcel is cu1Tently located, specifically at the US

      Postal Inspector Wichita Kansas Domiciie. (o, ,, ,: ed at 7117 W. Harry St, Wichita, KS

       67276, which is in the District of Kansas.




~ ~ ~ _ , . ,....,
